Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 1 of 13 PageID #: 793




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 RAWLE BEATON, on behalf of himself
 and all others similarly situated,

                        Plaintiff,
                                                         Case No. 1:20-cv-00672-BMC
                 v.

          VERIZON NEW YORK INC.,

                        Defendant.



                                STIPULATED PROTECTIVE ORDER

         As set forth below, Plaintiff Rawle Beaton and Defendant Verizon New York Inc. (each

individually a “Party” and together the “Parties”) stipulate to the entry of an agreed protective

order.

         1.     The Parties represent that certain discovery materials to be exchanged in this case,

including documents, interrogatory answers, deposition testimony and other testimony, may

contain confidential non-public information of a personal, financial, and/or commercial nature

that may constitute a trade secret or proprietary information or that otherwise qualifies for

protection under Rule 26 of the Federal Rules of Civil Procedure (“Rule 26”). The Parties do not

wish unreasonably to impede or burden the discovery process but, at the same time, recognize an

obligation to take reasonable steps to safeguard legitimate confidentiality concerns.

         2.     Upon entry of an Order by this Court, this Protective Order shall govern in these

proceedings the production and disclosure of all information designated as “CONFIDENTIAL.”

         3.     For purposes of this Protective Order, “Discovery Materials” shall include

documents produced pursuant to the voluntary disclosure requirements of Rule 26 of the Federal

Rules of Civil Procedure, documents produced pursuant to Rule 34 of the Federal Rules of Civil


                                                 1
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 2 of 13 PageID #: 794




Procedure, interrogatory answers, deposition testimony, and all other information that may be

disclosed in the course of formal or informal discovery in this action, as well as compilations or

excerpts of such materials. Discovery Materials shall also include documents produced, in

response to subpoenas or otherwise, by persons or companies who are not parties to this lawsuit.

Third parties may designate information produced in this action as “CONFIDENTIAL” under

this Protective Order. Documents, materials or information that are obtained independently from

the discovery proceedings in this action may be designated as “CONFIDENTIAL” and shall be

treated as such in accordance with this Order. However, nothing herein shall impose any

restrictions on the use or disclosure by a party or witness of documents, materials or information

obtained by such party or witness independently of the discovery proceedings in this action,

whether or not such documents, material or information are also obtained through discovery

proceedings in this action. Similarly, nothing herein shall prevent a party from seeking

protection under Rule 26 or otherwise for documents, material or information obtained by

another party or witness independently of the discovery proceedings in this action.

       4.      This Protective Order shall not abrogate or diminish any privilege or any

contractual, statutory or other legal obligation or right of any third party or Party with respect to

Discovery Materials.

       5.      Each Party shall keep confidential and not use or disseminate outside the

boundaries of this litigation any records that any third party or other Party designates as

“CONFIDENTIAL” except as provided in Paragraphs 11 and 13 below.

       6.      Any Party or third party may designate any Discovery Materials as

“CONFIDENTIAL” that (1) reflect the Producing Party’s or the producing third party’s trade

secrets or confidential business, operations, processes, and technical and competitive information



                                                  2
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 3 of 13 PageID #: 795




within the scope of Rule 26(c)(l)(G), the disclosure of which is likely to harm that Party’s or that

third party’s competitive position, or (2) reflect personal, pay, or employment information

regarding a current or former employee or person that the Producing Party or producing third

party treats as confidential, or (3) otherwise qualify for protection under Rule 26.

       7.      The Parties will make their best efforts to limit the number of documents

designated “CONFIDENTIAL” consistent with Rule 26 and so as not to unreasonably impede or

burden the discovery process or the process of filing briefs and exhibits with the Court, and so as

not to unduly impede transparency of public adjudication in the federal courts.

       8.      Except as provided in Paragraphs 11 and 13, access to Discovery Materials

designated “CONFIDENTIAL” shall be restricted in accordance with the following provisions:

               a.      Discovery Materials, and any information extracted from them, which

       have been designated “CONFIDENTIAL” shall be used solely for the purposes of

       prosecuting or defending the claims and defenses of the Parties in this action, and for no

       other purposes and no other client, including but not limited to any unions, that may be

       represented by any counsel for Plaintiffs;

               b.      “CONFIDENTIAL” designated Discovery Materials shall only be

       disseminated or shown to: (1) attorneys who are members or associates of the law firms

       listed on the pleadings or attorneys and legal personnel working for Defendant with

       respect to this litigation and in-house attorneys at Defendant (together, “Litigation

       Counsel”) and supporting personnel employed by or contracted by Litigation Counsel,

       such as attorneys, paralegals, contract attorneys and paralegals, legal secretaries, data

       entry clerks, legal clerks and/or private data entry, document management and

       photocopying services personnel who are working on this litigation under the direction of



                                                 3
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 4 of 13 PageID #: 796




      Litigation Counsel and to whom it is necessary that the Confidential Discovery Materials

      be disclosed for purposes of supervising, managing or participating in this litigation; (2) a

      Party, including its officers and employees, whose access to the information is reasonably

      required to supervise, manage or participate in this litigation; (3) any class or collective

      members and putative class or collective members to whom it is necessary that the

      Confidential Discovery Materials be disclosed for purposes of fact investigation in this

      litigation, and provided that they may be shown such Discovery Materials but shall not be

      permitted to keep copies of them, and further provided that they may not be shown

      “CONFIDENTIAL” information pertaining to other employees); (4) stenographers and

      videographers recording testimony concerning the information; (5) the Court and

      personnel assisting the Court; (6) experts and consultants and their staff, in accordance

      with the terms specified below in Paragraph 8(d); (7) deponents during the course of their

      depositions, provided that they shall not be permitted to keep copies of said

      CONFIDENTIAL information; and (8) other persons to whom the Court specifically

      allows disclosure, after application by the party seeking such disclosure. Any person to

      whom disclosure is made shall be advised of, and become subject to, the provisions of

      this Protective Order. There shall be no other permissible dissemination of

      “CONFIDENTIAL” Discovery Materials.

             c.      No copies or extracts of any document designated “CONFIDENTIAL”

      shall be made except by or on behalf of Litigation Counsel or by the Court and personnel

      assisting the Court; and such copies or extracts shall also be designated and treated as

      “CONFIDENTIAL” Discovery Materials and shall not be delivered or exhibited to any

      persons except as provided in this Protective Order.



                                                4
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 5 of 13 PageID #: 797




               d.    Counsel of Record may allow access to Discovery Material designated

      “CONFIDENTIAL” to their experts and consultants who are consulted in connection

      with this proceeding and whose access is reasonably required in connection with this

      proceeding, provided that any such expert or consultant who is to receive such material

      (1) shall be provided with a copy of this Protective Order and (2) shall execute an

      undertaking in the form annexed hereto as Exhibit A, before any such material is

      disclosed to them. Experts and consultants shall be specifically advised that the portion

      of their written work product that contains or discloses the substance of Discovery

      Material designated as “CONFIDENTIAL” is subject to all the provisions of this

      Protective Order. Counsel of Record disclosing such material to experts and consultants

      shall be responsible for obtaining the executed undertakings in advance of such

      disclosure and also shall retain the original executed copy of said undertakings.

               e.    During depositions, Counsel of Record may show and question any

      witness about any Discovery Material designated “CONFIDENTIAL.” However, where

      the witness or deponent testifies about such designated Discovery Material, the Party who

      marked the material “CONFIDENTIAL” may instruct the Court Reporter to mark such

      testimony as “CONFIDENTIAL.” Any “CONFIDENTIAL” document so referred to

      may be marked as an exhibit. Portions of deposition transcripts designated

      “CONFIDENTIAL” including both testimony and exhibits consisting of

      “CONFIDENTIAL” documents, shall be so marked and shall be subject to the

      protections in this order, except as otherwise stipulated by the Parties or Ordered by the

      Court.




                                               5
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 6 of 13 PageID #: 798




               f.      Without written permission from the Producing Party or a court ordered

       secured after appropriate notice to all interested persons, a Receiving Party may not file

       in the public record in this Action any Confidential Information. However, this Order

       does not, by itself, authorize the filing of any document under seal. Any party wishing to

       file Confidential Information in connection with a motion, brief, or other submission

       must comply with applicable local rules.

               g.      The Producing Party shall not be bound by its own designation of

       Discovery Materials or the Information therein as “CONFIDENTIAL” but if it

       intentionally ceases to treat any designated Discovery Materials or information therein as

       protected for purposes of this litigation, including by filing such information with the

       Court publicly and not under seal, then the Receiving Party can challenge pursuant to

       Paragraph 13 the Producing Party’s designation of such Discovery Materials or

       information therein as “CONFIDENTIAL.”

       9.      In the event that a Party makes documents available for inspection, rather than

delivering copies to another Party, no marking need be made in advance of the initial inspection.

For purposes of the initial inspection, all documents produced shall be considered as marked

“CONFIDENTIAL.” Thereafter, upon the inspecting Party’s selection of documents for

copying, the Party or third party producing the documents may mark the copies

“CONFIDENTIAL” pursuant to Paragraph 6 above.

       10.     At the request of any designating Party or third party, made in writing following

the deposition or on the record during the course of or at the conclusion of a deposition, the

deposition testimony and all copies of any transcript of the deposition shall initially be

considered, as a whole, to constitute “CONFIDENTIAL” information (whichever is specified in



                                                  6
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 7 of 13 PageID #: 799




the request) subject to the Protective Order, and the initial copies of such deposition transcripts

shall be designated accordingly on the first page as “CONFIDENTIAL” through the date ten (10)

business days after the receipt of the deposition transcript. Thereafter, the designating Party or

designating third party shall have ten (10) business days after receipt of the deposition transcript

to designate in writing to the other parties and the court reporter, those portions of the testimony

in the transcript that the designating Party claims constitute “CONFIDENTIAL” information. If,

at the expiration of the ten (10) business day period, the designating Party fails to provide written

notice of its intent to designate the information as “CONFIDENTIAL” then the

“CONFIDENTIAL” designation of the deposition transcript shall be deemed waived.

       11.     Should one or more Counsel of Record wish to disclose any “CONFIDENTIAL”

Discovery Materials produced by another Party or third party to a person not authorized by this

Protective Order to review such “CONFIDENTIAL” Discovery Materials, said counsel shall first

provide Counsel of Record for the Producing Party or counsel for the producing third party with

a clear, complete and concise statement of the reason for the proposed disclosure by written

notice at least ten (10) business days prior to the proposed disclosure. In the written notice, the

requesting Counsel of Record shall include: (a) the individual’s name and business title; (b)

business address; (c) business or profession; and (d) any previous or current relationship

(personal or professional) with any of the Parties. If Counsel of Record for the Producing Party

or the counsel for the producing third party objects in writing to the disclosure within said ten

(10) business day period, then the Party requesting consent shall not proceed with the proposed

disclosure. The Parties (and where applicable, producing third party) will then engage in good

faith efforts to resolve the dispute informally; however, if they cannot do so, the Party who

desires to disclose the information, shall have ten (10) business days from the written notice from



                                                  7
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 8 of 13 PageID #: 800




the objecting Party or objecting third party made pursuant to this Paragraph 11 or the date the

Parties agree that the dispute cannot be resolved informally, whichever is later, to file a motion

asking the Court to resolve the issue. Prior to the determination of such motion, the

“CONFIDENTIAL” information shall not be disclosed to the unauthorized person. If such

motion is granted in favor of the moving Party seeking to disclose the information and five (5)

days have passed after entry of an order granting the motion, then the moving Party may disclose

the information. If the motion is not filed within this time, unless extended, in writing, by

mutual agreement of the Parties (and where applicable, producing third party), then the Party

cannot disclose the information to the unauthorized person, absent the Court’s approval.

       12.     The disclosure of any Discovery Materials pursuant to the terms of this Protective

Order is not intended to be and shall not be construed as a waiver of any right or a

relinquishment of any confidentiality claim as to said Discovery Materials or as a waiver of any

claim that the information disclosed is a trade secret or is proprietary.

       13.     If any dispute arises concerning whether information designated as

“CONFIDENTIAL” should in fact be considered as “CONFIDENTIAL” information for

purposes of this Protective Order, the Party who objects to the designation of the information as

“CONFIDENTIAL” shall give written notice of the objection and shall cite this provision in such

notice. The Parties (and where applicable a producing third party) will then engage in good faith

efforts to resolve the dispute informally. If the Parties (and where applicable a producing third

party) cannot resolve the dispute informally within ten (10) business days of the designating

Party’s receipt of the aforementioned written notice, the designating Party shall have fifteen (15)

business days from the written notice of objection made pursuant to this Paragraph 13 to file a

motion asking the Court for an order that the information or documents so designated are entitled



                                                  8
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 9 of 13 PageID #: 801




to such status and protection. Nothing herein alters the burdens of proof applicable to such

disputes under governing law. Prior to the determination of such motion, the disputed

information shall be treated by the parties as “CONFIDENTIAL.” A Party’s failure to contest a

designation of information as “CONFIDENTIAL” is not an admission that the information was

properly designated as such.

       14.     Upon final resolution of this litigation, including any appellate proceedings or

expiration of the time allowed therefore, and within 60 days thereof:

               a.     Unless otherwise agreed, counsel for each Party shall (i) destroy all

       Discovery Materials marked “CONFIDENTIAL” received hereunder, including all

       copies, extracts and summaries thereof, or (ii) return such Discovery Materials to counsel

       for the designating Party or designating third party. If the Party destroys such Discovery

       Materials instead of returning them to the Producing Party or third party, it must, at the

       Producing Party’s request, submit a declaration stating that it has destroyed the materials.

               b.     Consistent with the applicable Local Rules and Operating Procedures of

       the Court, a designating Party or designating third party may request that the Clerk of the

       Court destroy all documents and things containing or referring to such Discovery

       Materials that were filed under seal pursuant to this Protective Order or return such

       materials to the filing Party or third party. As to those documents or things containing

       such information that cannot be so destroyed or returned, they shall be kept under seal

       and shall not be examined by any person without a Court order, after due notice to

       Counsel of Record, or the written stipulation of each Counsel of Record.

       15.     Nothing contained in this Protective Order shall result in a waiver of rights, nor

shall any of its terms preclude a Party or third party from seeking and obtaining, upon an



                                                 9
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 10 of 13 PageID #: 802




 appropriate showing, additional protection with respect to personal, financial, commercial,

 confidential, trade secret or other proprietary or confidential documents, information or any other

 discovery material or trade secrets, including, but not limited to, restrictions on disclosure.

        16.     Pursuant to Federal Rule of Civil Procedure 26 and Federal Rule of Evidence 502,

 the Parties hereby stipulate to the following treatment of any privileged or work product

 materials inadvertently disclosed in this action. The Parties agree that disclosure of information

 protected by any privilege in this litigation shall not constitute a waiver of any otherwise valid

 claim of privilege, and failure to assert a privilege in this litigation as to one document or

 communication shall not be deemed to constitute a waiver of the privilege as to any other

 document or communication allegedly so protected, even involving the same subject matter. The

 Parties agree that any inadvertent inclusion of any privileged or work product material in a

 production in this action shall not result in the waiver of any associated privilege or protective

 doctrine nor result in a subject matter waiver of any kind. If any such material is inadvertently

 produced, the Receiving Party agrees that their counsel shall notify the Producing Party or third

 party’s counsel and that, upon request from the Producing Party or third party, it will promptly

 return all copies of the document in its possession, delete any versions of the documents on any

 database it maintains, and make no use of the information contained in the document provided.

 However, the Party returning such document shall thereafter have the right to apply to the Court

 for an order that such document was not protected (prior to the inadvertent disclosure) from

 disclosure by any privilege or doctrine. The Parties acknowledge and stipulate that diligent steps

 have been taken to protect privileged/protected documents from disclosure, and that any

 production of privileged material or material protected by the work-product doctrine is deemed

 inadvertent and does not amount to a waiver.



                                                   10
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 11 of 13 PageID #: 803




        17.     The Court may modify this Protective Order at any time or consider any dispute

 which may arise hereunder upon motion of any Party.

        18.     Nothing in this Protective Order affects the admissibility of any documents,

 testimony, or other evidence at trial.

        19.     This Protective Order shall remain in effect for the duration of the action unless

 terminated by stipulation executed by the Counsels of Record or pursuant to a Court order.

 Insofar as they restrict the communication, treatment, and use of information subject to this

 Protective Order, the provisions of this Protective Order shall continue to be binding after the

 termination of this action, unless the Court orders otherwise.



 Respectfully Submitted By:




  /s/ C.K. Lee____________________                    V7RQ\D%%UDXQ__________________
  LEE LITIGATION GROUP, PLLC                          JONES DAY

  C.K. Lee, Esq.                                      Tonya B. Braun (admitted pro hac vice) 325
  148 West 24th Street, 8th Floor                     Jon H. McConnell Boulevard, Suite 600
  New York, New York 10011                            Columbus, Ohio 43215
  Tel. (212) 465-1188                                 Tel. (614) 281-3834
  Fax (212) 465-1181                                  Fax (613) 461-4198
                                                      tbraun@jonesday.com
  Attorneys for Plaintiff
                                                      Wendy C. Butler
                                                      250 Vesey Street
                                                      New York, New York 10281
                                                      Tel. (212) 326-3939
                                                      Fax (212) 755-7306
                                                      wbutler@jonesday.com

                                                      Attorneys for Defendant

                                                 11
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 12 of 13 PageID #: 804




                                           ORDER

       The parties having stipulated to the foregoing and good cause appearing, IT IS SO

 ORDERED.



  Dated: October ___, 2020                         ___________________________________
                                                       United States District Court Judge




                                              12
Case 1:20-cv-00672-BMC Document 32-1 Filed 10/20/20 Page 13 of 13 PageID #: 805




                                           EXHIBIT A

     AGREEMENT TO BE BOUND BY THE STIPULATED PROTECTIVE ORDER
              REGARDING CONFIDENTIAL INFORMATION

         The undersigned hereby acknowledges that he or she has read the Stipulated Protective
 Order entered into on behalf of the parties to Beaton v. Verizon New York, Inc., Case No. 1:20-
 cv-00672-BMC filed in the United States District Court for the Eastern District of New York,
 that he or she understands the provisions prohibiting the disclosure of Confidential Information
 for any purpose or in any manner not connected with the prosecution or defense of this action,
 and that he or she agrees to be bound by all provisions of that order.




 Dated: ____________________                         ___________________________________
                                                     Name:

                                                     Address:

                                                     ____________________________________

                                                     ____________________________________

                                                     ____________________________________




                                                13
